Citation Nr: 1143221	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  08-25 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel







INTRODUCTION

The Veteran had active military service from May 1966 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In pertinent part of the February 2008 decision, the RO denied service connection for tinnitus.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue on appeal has been accomplished.  

2.  The evidence of record does not establish that the Veteran had tinnitus during service, or that the Veteran's current tinnitus is related to service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5017 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim in February, he was provided notice of the VCAA in March 2007.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The March 2007 letter also contained information pertaining to the downstream disability rating and effective date elements of his claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, VA outpatient treatment reports, a VA examination and statements from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he was exposed to loud aircraft noises in service and contends that he now has tinnitus as a result of his in-service noise exposure.  After a careful review of the record evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim and service connection for tinnitus must be denied. 

While the Veteran's DD Form 214 lists his Military Occupational Specialty (MOS) as an aircraft mechanic, and while this form indicates that the Veteran may have been exposed to aircraft noises in service, tinnitus is not shown to be the result of in-service noise exposure.  In this regard, the service treatment records show that the Veteran was seen on multiple occasions for a myriad of complaints, but none was related to symptoms of tinnitus.  Moreover, although the service treatment records disclose that the Veteran underwent audiometric testing, as part of a hearing conservation program, in July 1968, no complaint or symptom attributable to any incident of noise exposure was noted on that record.  In fact, the service treatment records dated contemporaneous to the time of the January 1969 rocket explosion (aboard the USS Enterprise) likewise reflect no complaint referable to the ears, including tinnitus.  Also, it is of particular significance that upon separation examination conducted in January 1970, the Veteran's ears were clinically evaluated and found to be normal, again, revealing no evidence of any complaint, symptom, or finding of tinnitus.  As such, the service treatment records fail to establish that the Veteran's tinnitus had its onset during his active military service.

The Veteran's post-service treatment records do not show any complaints of or diagnosis of tinnitus until January 2006.  In addition to this lengthy lapse in time, the Veteran's initial statements to his VA physicians are against his claim.  In January 2006, the Veteran reported complaints of tinnitus that were of two week duration, off and on.  The Veteran's ear examination was normal.  In February 2006, the Veteran related a history of in-service noise exposure but, reportedly, he used hearing protection.  He reported constant bilateral tinnitus for the past few months.  His tinnitus was bilateral, continuous, and usually of the ocean wave's nature but sometimes pulsates.  He had no associated symptoms.  Also, in February 2006, the Veteran had a negative audiology evaluation and computed tomography (CT) scan of the head.  In March 2006, the Veteran reported that he developed bilateral intermittent tinnitus over the last two and half months and described his tinnitus as non-pulsatile.  The assessment was that there was no clear cause of recent tinnitus.

At the Veteran's April 2007 VA examination, it was noted that he was currently claiming that his constant bilateral tinnitus was since his discharge from the military.  The VA examiner noted that when the Veteran was further questioned he contradicted himself and said that "it must have been there while I was in the service" since he was around jet engines.  The VA examiner opined as follows:

		IT IS NOT LIKELY THAT PT'S CURRENT REPORT 
      OF BILATERAL TINNITUS IS STEMMING FROM 
      HIS MILITARY SERVICE BASED ON THE 
      FOLLOWING DOCUMENTATION:

		Review of PCP note dated 1/13/06 indicates pt 
      was complaining of tinnitus x 2 weeks duration.  
      He was subsequently referred to ENT and 
      Audiology for review.  On 2/6/06, audiology note 
      documents pt reported constant, bilateral tinnitus 
      for "few months".  On 3/29/06, ENT note documents 
      that "pt states he developed bil intermittent tinnitus 
      constantly over last 2.5 mos".

Report of April 2007 VA audiology examination. 

Here, the only medical opinion of record regarding the likely etiology of tinnitus is against the Veteran's claim.  A Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Therefore, without evidence of an etiological relationship, service connection for tinnitus must be denied.

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  As noted at the April 2007 VA examination, the earlier admissions made by the Veteran in his VA treatment records put the initial onset of his tinnitus in 2006, and at that time the Veteran never mentioned his military service except to state that he wore hearing protection when he was exposed to loud noises.  Lay statements made when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Board finds it pertinent that the only time the Veteran stated that his tinnitus was due to his military service was after he sought an award of service connection.

In light of evidence of record that the Veteran has never reported that his tinnitus was related to his military service until they were made in pursuit of this claim, the Board has to question the credibility of his contention.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  The Board finds that the Veteran's lay statements that he experienced tinnitus since military service, while competent, are neither credible nor probative, because the record evidence reflects that the Veteran only reported that his symptoms of tinnitus were due to his military service after filing his claim for service connection for tinnitus.

Weighing the Veteran's earlier statements as reflected in his VA treatment records against his later contention that he has had tinnitus in both ears since service, the Board can and does attach more credibility and probative value to the earlier documents because they reflected what the Veteran was experiencing at the time.  Also, this assessment is strengthen by the Veteran's statement to the VA physicians in January, February and March of 2006 that his tinnitus had not begun until 2006, thereby casting even more doubt on the Veteran's consistency and credibility concerning the later contention.  The fact the Veteran did not report any such symptoms during service, at service discharge, or within the years shortly thereafter strongly suggest that they were not present.  Thus, the amount of time that lapsed between military service and the first post-service treatment can be considered as evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) ("in a merits context the lack of evidence of treatment may bear on the credibility of the evidence of continuity").  Based on the Veteran's statement regarding the more recent onset of his tinnitus and the lack of service treatment records reporting any complaints in service and at service discharge, the April 2007 VA examiner determined that the Veteran's tinnitus was not likely to have been caused by his military service.  The VA examiner was justified in relying on the Veteran's statements during the earlier VA treatment sessions that he his tinnitus did not appear until 2006, because those statements were consistent among themselves and with the medical evidence of record.  Therefore, the claim fails to satisfy the medical nexus requirement.

Therefore, as there is no credible and probative evidence of a nexus between the Veteran's active service and his currently diagnosed tinnitus, the preponderance of the evidence is against a finding that the Veteran's bilateral tinnitus is related to his active military service.  Hence, the claim for service connection for tinnitus is denied.

In reaching the determination above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection for tinnitus, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for tinnitus is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


